

114 S3462 IS: Regulatory Relief for Small Businesses, Schools, and Nonprofits Act
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3462IN THE SENATE OF THE UNITED STATESSeptember 29, 2016Mr. Lankford (for himself, Ms. Collins, Mr. Alexander, Mr. Scott, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for a 6-month delay in the effective date of a rule of the Department of Labor relating
			 to income thresholds for determining overtime pay for executive,
			 administrative, professional, outside sales, and computer employees.
	
 1.Short titleThis Act may be cited as the Regulatory Relief for Small Businesses, Schools, and Nonprofits Act. 2.Effective date of rule (a)Effective dateNotwithstanding the effective date set forth in the rule submitted by the Department of Labor relating to exemptions regarding the rates of pay for executive, administrative, professional, outside sales, and computer employees (81 Fed. Reg. 32552 (May 23, 2016)), such rule shall not take effect until June 1, 2017.
 (b)Rule of constructionNothing in this Act shall be construed to provide authority for the rule described in subsection (a), nor any part thereof, that is not otherwise provided by law.